Order, Supreme Court, New York County (Walter Tolub, J.), entered August 31, 1999, which granted respondent Police Commissioner’s motion to dismiss petitioner’s Freedom of Information Law (FOIL) application to compel it to produce certain information pertaining to petitioner’s arrest, unanimously affirmed, without costs.
*402We reject petitioner’s argument that although the information he sought in his second FOIL request was also sought in his first request, the second, more detailed request was justified by respondent’s denial of the first request as too broad to permit a search. Upon denial of the first request as too broad to permit a search, petitioner, in order to preserve his right to judicial review, was required to exhaust his administrative remedies by filing an administrative appeal within 30 days (Public Officers Law § 89 [4] [a], [b]). Belated judicial review of that denial cannot be based on petitioner’s second request for the same information, albeit more detailed (see, Matter of Corbin v Ward, 160 AD2d 596, lv denied 76 NY2d 706; Matter of Van Steenburg v Thomas, 242 AD2d 802, lv denied 91 NY2d 803; cf., Matter of Sanders v Bratton, 258 AD2d 422). Concur— Nardelli, J.P., Buckley, Rosenberger, Ellerin and Rubin, JJ.